CTS Corporation Form 10-K 2007 EXHIBIT (23)(a) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated February 27, 2008, accompanying the consolidated financial statements and schedules and management’s assessment of the effectiveness of internal control over financial reporting (which report expressed an unqualified opinion and contains an explanatory paragraph relating to the adoption of FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes") included in the Annual report of CTS Corporation and Subsidiaries on Form 10-K for the year ended December 31, 2007.We hereby consent to the incorporation by reference of said reports in the
